—Appeal from a judgment of Supreme Court, Monroe County (Mark, J.), entered March 16, 1999, convicting defendant after a jury trial of, inter alia, murder in the second degree (two counts).
It is hereby ordered that the judgment so appealed from be and the same hereby is unanimously affirmed.
Memorandum: Defendant appeals from a judgment convicting him after a jury trial of two counts each of murder in the second degree (Penal Law § 125.25 [1], [3]) and grand larceny in the fourth degree (§ 155.30 [5]), 11 counts of robbery in the first degree (§ 160.15 [1], [2], [4]) and four counts of criminal possession of a weapon in the second degree (§ 265.03). Defendant moved to suppress a map that he drew of the crime scenes on the ground that it was not included in the CPL 710.30 notice. We reject the contention that Supreme Court erred in denying that motion. The motion by defendant to suppress all of his statements, including nonverbal statements, “render[ed] any alleged deficiency in the CPL 710.30 notice irrelevant” (People v Neal, 262 AD2d 1002, 1003 [1999], lv denied 93 NY2d 1023 [1999]; see People v Ginty, 299 AD2d 922 [2002]; People v Laws, 286 AD2d 991 [2001], lv denied 97 NY2d 706 [2002]; People v Johnson, 280 AD2d 613, 614 [2001]). In any event, the People’s notice of intention to introduce statements by defendant at trial “was sufficient under CPL 710.30 to apprise the defendant that they would be introducing [the map] * * * since the statements contained the sum and substance of what [the map] indicated” (People v Springer, 221 AD2d 386, 386 [1995], lv denied 87 NY2d 925 [1996]). Present — Wisner, J.P., Hurlbutt, Scudder, Kehoe and Lawton, JJ.